UNITED STATES DISTR1CT CoURT _ DEC 7 2009
FoR THE DISTRICT oF CoLUMBIA ~A~'@VMA

LoRYNE JoYCE BowEN,
Plaintiff,

"~ civil A¢ci@n No. 09-2277

NEw CENTURY MoRTGAGE coRP., er az.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiff s "Application for Ex Parte Temporary
Restraining Order and Equitable Relie£ Preliminary lnjunction and Show Cause Hearing and
Order for Temporary Restraining Order." The motion will be denied without prejudice

It appears that defendants have effected the non-judicial foreclosure of plaintiff s property
in the District of Columbia, and that plaintiff challenges their standing to do so on two grounds:
that the defendants are not the holders of the underlying promissory note, and that defendant New
Century Mortgage Corporation is not registered to conduct business in the District of Columbia.
lt further appears that defendants are taking steps to remove plaintiff from the property.

Plaintiff seeks an Order directing defendants "to cease and desist all collection and
eviction actions and any other actions that will have a negative effect on the Plaintiff." Pl.’s Mot.
at 2. She describes herself as "an older unwedded woman," and explains that "the property in

question is her only home." Id. at 5. If injunctive relief is not granted, plaintiff argues that she

"will suffer immediate, continuous and irreparable harm," as she has "nowhere to go and would
not know what to do." Id.

lnjunctive relief is an extraordinary remedy, and plaintiff bear a substantial burden to
obtain it. See Mazurek v. Armstrong, 520 U.S. 968, 972 (l997). lnjunctive relief of this nature is
warranted "only when the movant demonstrates: (l) a substantial likelihood of success on the
merits, (2) that it would suffer irreparable injury if the injunction is not granted, (3) that an
injunction would not substantially injure other interested parties, and (4) that the public interest
would be furthered by the injunction." In re Navy Chaplaincy, 516 F. Supp. 2d ll9, 122 (D.D.C.
2007) (quoting Mova Pharm. Corp. v. Shalala, 140 F.3d lO60, 1066 (D. C.Cir. 1998) (citation
omitted)), aff ’d, 534 F.3d 756 (D.C. Cir. 2008). Plaintiff fails to meet this standard.

The Court is not unsympathetic to plaintiffs predicament. However, she does not show
that irreparable injury is imminent. The foreclosure already has taken place, and it is unclear that
her removal from the property is an immediate threat. Moreover, plaintiff neither shows that she
stands to suffer immediate injury before the defendants can be heard in opposition to her motion
for injunctive relief, nor sets forth reasons why notice to the defendants should not be required.

Accordingly, the Court will deny plaintiff’ s motion for injunctive relief without prejudice

    

3

DATE; D@cember  2009

United Stat'es District Judge